Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/28/2019 and 05/13/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 5 “a second seal stator”, and “a second insulation layer”,
Claim 6 “an inboard side of the second seal stator”,
Claim 15 “a second seal stator”, “a second seal rotor”, and “a second insulation layer”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because the specification is silent about limitations of claims 5 and 15, “a second seal stator”, “a second seal rotor: and “a second insulation layer”. Specification discloses, in paragraph 0020, “insulation layer” 34. It is not clear whether the disclosed insulation layer 34 is the “insulation layer” (claims 1, and 11) or “the second insulation layer” (claims 5 and 15). Appropriate correction is required.

Claim Objections
Claims 5 and 15 are objected to because the specification is silent about the limitations “a second seal stator”, “a second seal rotor: and “a second insulation layer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013-007809 (Rees). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  

As to claim 1, Rees discloses a labyrinth seal assembly (assembly of 244 and 264 in Figure 5) for a gas turbine engine (10, Figure 1) having a rotatable shaft (34, 36, 38 in Figure 1 and as shown below in annotated Figure 5seal ; ¶ 0021), the labyrinth seal assembly comprising: 
a housing defining a cavity for receiving a lubricant (the structure that encloses 6 and 2, and the structure as shown below defines the housing; the space in which 64 is disposed defines the cavity; the cavity receives lubricant via 64; Figures 2-5; ¶ 0025); 
a labyrinth seal (264, Figure 5; ¶ 0027, 0029) between the housing and the rotatable shaft of the gas turbine engine, the labyrinth seal having a seal rotor (as shown below) securable to the rotatable shaft and a seal stator (270, Figure 5) secured to the housing; and 
an insulation layer between the seal stator and the housing (the material within the space between 270 and housing defines the insulation layer; Figure 5), the insulation layer composed of a material different than those used for the seal stator and 


    PNG
    media_image1.png
    868
    862
    media_image1.png
    Greyscale




As to claim 2, Rees discloses the labyrinth seal assembly of claim 1, wherein the material is air and the insulation layer includes an air gap extending from the seal stator to the housing outside the cavity (Figure 5).  

As to claim 3, Rees discloses the labyrinth seal assembly of claim 1, wherein the seal stator is connected to the housing at an inboard side of the seal stator (270 is connected to the housing, which is inboard side of 270; Figure 5).  

As to claim 4, Rees discloses the labyrinth seal assembly of claim 1, wherein the seal rotor is spaced apart from the shaft by an air gap located outside the cavity (as shown above).  

As to claim 5, Rees discloses the labyrinth seal assembly of claim 1, further comprising a second labyrinth seal (2447), the cavity located between the labyrinth seal (264) and the second labyrinth seal (244), the second labyrinth seal having a second seal stator (250) in sealing engagement with a second seal rotor (as shown above), the second seal stator secured to the housing (Figure 5), a second insulation layer between the second seal stator and the housing (the material within the space between 250 and housing defines the second insulation layer; Figure 5.)  

As to claim 6, Rees discloses the labyrinth seal assembly of claim 5, wherein the second seal stator is secured to the housing at an inboard side of the second seal stator (Figure 5 and as shown above).  
As to claim 7, Rees discloses the labyrinth seal assembly of claim 1, wherein a connecting portion (as shown above) of the housing overlaps the seal stator (270), the insulation layer located between the connecting portion of the housing and the seal stator (Figure 5 and as shown above).  

As to claim 8, Rees discloses the labyrinth seal assembly of claim 7, wherein the connecting portion of the housing is substantially parallel to a face of the seal stator opposite a sealing face of the seal stator (Figure 5 and as shown above).  

As to claim 9, Rees discloses the labyrinth seal assembly of claim 7, wherein the connecting portion of the housing is angled relative to the seal stator (Figure 5 and as shown above).    

As to claim 10, Rees discloses the labyrinth seal assembly of claim 7, wherein the connecting portion of the housing overlaps the seal stator from an outboard side of the seal stator to an inboard side of the seal stator (270) (Figure 5 and as shown above).    
.  
As to claim 11, Rees discloses a gas turbine engine (10, Figure 1) comprising: 
a shaft (34, 36, 38 in Figure 1 and as shown below in annotated Figure 5seal; ¶ 0021); 
an engine casing circumferentially extending around the shaft and defining a housing having a cavity therein (the structure that encloses 6 and 2, and the structure 
 
a labyrinth seal between the housing and the shaft and between the cavity and an environment outside the cavity (labyrinth seal 264; Figure 5 and as shown above), the labyrinth seal (264) having a seal rotor (as shown above) secured to the shaft and a seal stator (270) secured to the housing, the seal rotor rotatable relative to the seal stator (since seal rotor is attached to the shaft and seal stator is attached to the housing, the seal rotor rotates relative to seal stator), the seal stator in a sealing engagement with the seal rotor (¶ 0029); and 
an insulation layer between the seal stator and the housing (the material within the space between 270 and housing defines the insulation layer; Figure 5), the insulation layer composed of a material different than those used for the seal stator and the housing (the insulation layer is the air in the space between 270 and housing; Figure 5).  

As to claim 12, Rees discloses the gas turbine engine of claim 11, wherein the insulation layer is an air gap extending from the seal stator to the housing (Figure 5).  

As to claim 13, Rees discloses the gas turbine engine of claim 11, wherein the seal stator (270) is connected to the housing at an inboard side of the seal stator (Figure 5 and as shown above).  

As to claim 14, Rees discloses the gas turbine engine of claim 11, wherein the seal rotor is spaced apart from the shaft by an air gap located outside the cavity (Figure 5 and as shown above).  

As to claim 15, Rees discloses the gas turbine engine of claim 11, further comprising a second labyrinth seal (244; Figure 5), the cavity located between the labyrinth seal (264) and the second labyrinth seal (244), the second labyrinth seal (264) having a second seal stator (250) in sealing engagement with a second seal rotor (as shown above), the second seal stator secured to the housing (Figure 5), a second insulation layer between the second seal stator and the housing (the material within the space between 250 and housing defines the second insulation layer; Figure 5.)  

As to claim 16, Rees discloses the labyrinth seal of claim 11, wherein a connecting portion (Figure 5 and as shown above) of the housing overlaps the seal stator (270), the insulation layer located between the connecting portion of the housing and the seal stator (Figure 5 and as shown above).  

As to claim 17, Rees discloses the labyrinth seal of claim 16, wherein the connecting portion of the housing is substantially parallel to a face of the seal stator opposite a sealing face of the seal stator (Figure 5 and as shown above).  

As to claim 18, Rees discloses the labyrinth seal of claim 17, wherein the connecting portion of the housing overlaps the seal stator from an outboard side of the seal stator to an inboard side of the seal stator (270) (Figure 5 and as shown above).      

As to claim 19, Rees discloses a method of operating a labyrinth seal assembly (assembly of 244 and 264; Figures 1-5 and as shown above), comprising: 
receiving lubricant within a cavity (the structure that encloses 6 and 2, and the structure as shown above defines the housing; the space in which 64 is disposed defines the cavity; the cavity receives lubricant via 64; Figures 2-5; ¶ 0025); 
limiting the lubricant from leaking out of the cavity with a labyrinth seal (Figure 5 and as shown above, 64 supply fluid spray on labyrinth seals 244 and 264; cooling air flows into the cavity following the cooling air flow path 242 and 262 through the labyrinth seals 244 and 264, and exits the cavity via 211; thus limits the lubricant, i.e. fluid spray, from leaking out of the cavity); and
 thermally insulating a seal stator of the labyrinth seal from the lubricant within the cavity (the seal stator 270 and 250 has a layer of air column disposed within the cavity between the seal stator and the housing; the layer of air column serves as a thermal insulator and insulates the seal stator from the lubricant spray; Figure 5 and as shown above).  

As to claim 20, Rees discloses the method of claim 19, wherein thermally insulating the seal stator includes thermally insulating the seal stator with an air gap located between 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHAN CUMAR/Primary Examiner, Art Unit 3675